Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a FINAL OFFICE ACTION in response to the applicant’s amendments dated 11/4/2022.

	The status of the claims is as follows:
		Claims 1-4 are herein addressed in detail below.

	The applicant’s information disclosure statement dated 8/22/2022 has been considered and a copy has been placed in the file.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 09-150631 to MATSUMOTO TOSHIYUKI.
As shown below, JP 09-150631 to MATSUMOTO TOSHIYUKI discloses a window regulator comprising a carrier plate (10) to be attached to a vehicle window glass, a wire (70) to pull the carrier plate (10), 


    PNG
    media_image1.png
    441
    588
    media_image1.png
    Greyscale

A slide member (see figure below) having a main body attached to an end of the wire (70) and a flange at a base end of the main body, a spring (S) to apply a tensile force to the wire (70), wherein the carrier plate (10) comprising a housing (50) portion formed in a bottomed hole shape comprising a bottom surface on which a lead out portion , the housing portion (50) accommodating the slide member so that the slide member can advance and retreat and an end face of the main body faces the bottom surface and the housing portion accommodating the spring (S) in a compressed state between the flange and the bottom surface, wherein a grease storage portion (the entire portion within the housing 50) is formed between the flange and the bottom surface, wherein a protruding portion (s) (see paragraph [0020] of reference cited by applicant) is formed on one of either the bottom surface and the end face so that the protruding portion comes into contact with an opposite surface of either the bottom surface and the end face to restrict an advancing portion of the slide member and wherein the protruding portion(s) is deformed by the contact such that a protruding length thereof is reduced. [Claim 1].

    PNG
    media_image2.png
    600
    547
    media_image2.png
    Greyscale


Wherein the protruding portion(s) is formed on the bottom surface and comes into contact with the end face (see figure below) [Claim 2] and formed so as to surround the lead-out portion [Claim 3] and the protruding portion(s) comprises a contact surface coming into contact with the opposite surface and an inclined surface (the protrusion having an incline and the protrusions my be a single ring or multiple protrusions, see paragraph [0020] of cited reference in file) which allows the storage of grease between the contact surfaces [Claim 4].

Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634